             Case 3:18-cv-01246-MPS Document 70 Filed 12/14/20 Page 1 of 3




                                                   December 11, 2020

The Honorable Michael P. Shea
c/o Amy_Constantine@ctd.uscourts.gov

       Re:    The Gunnery, Inc. v. Graphic Arts Mutual Insurance Company, Civil Action No.
              3:18-cv-01246-MJS

Dear Judge Shea:

      This correspondence constitutes the written submission required pursuant to Paragraph 2 of Your
Honor’s Instructions for Discovery Disputes.

        The Issue: The issue is quite straightforward. The Gunnery, Inc. (“The Gunnery”) wishes to
proceed as scheduled with depositions of four (4) fact witnesses on December 15-17, 2020. Graphic Arts
Mutual Insurance Company (“Graphic Arts”) does not want the depositions to proceed next week and
instead wants them to take place during the end of January 2021, only a month before The Gunnery’s
deadline to disclose expert witnesses. Despite originally noticing depositions in May 2020, The Gunnery
has not yet been permitted to take a single deposition of Graphic Arts.

       The Scheduled Depositions:

        •      Nicole Fisher, Esq.: Ms. Fisher is an employee of Graphic Arts and the claims professional
primarily responsible for coverage related to the underlying claims submitted by The Gunnery to Graphic
Arts. The Gunnery first noticed her deposition on May 29, 2020, and it has been re-noticed three (3)
additional times. Most recently, following the parties’ unsuccessful November 11, 2020 mediation, on
November 17, 2020 The Gunnery re-noticed Ms. Fisher’s deposition to take place on December 16, 2020.
Graphic Arts has never represented that either Ms. Fisher or counsel is unavailable on this date.
        •      Chris Niesser: Mr. Niesser is an employee of Graphic Arts and the claims professional
assigned to the underlying claims submitted by The Gunnery to Graphic Arts. The Gunnery first noticed
his deposition on May 29, 2020, and it has been re-noticed three (3) additional times. Most recently,
following the parties’ unsuccessful November 11, 2020 mediation, on November 17, 2020 The Gunnery
re-noticed Mr. Niesser’s deposition to take place on December 15, 2020. Graphic Arts has never
represented that either Mr. Niesser or counsel is unavailable on this date.
        •      Gary Moran: Mr. Moran is a former employee of Graphic Arts (represented by Graphic
Arts’ counsel for purposes of his deposition). He was a claims professional involved in the handling of
and coverage relating to the underlying claims submitted by The Gunnery to Graphic Arts. On November
              Case 3:18-cv-01246-MPS Document 70 Filed 12/14/20 Page 2 of 3

The Honorable Michael P. Shea
December 11, 2020
Page 2

18, 2020, he was served with a subpoena for a deposition on December 16, 2020. Graphic Arts has never
represented that either Mr. Moran or counsel is unavailable on this date.
        •      Ron Gorski: Mr. Gorski is an employee of Graphic Arts and a claims professional involved
in the handling of and coverage relating to claims for allegations of sexual misconduct against private
schools. On November 17, 2020, The Gunnery noticed his deposition to take place on December 17,
2020. Graphic Arts has never represented that either Mr. Gorski or counsel is unavailable on this date.

        The Gunnery’s Position and Argument: There is no justification, legally or factually, for further
delay of these depositions. Pursuant to Fed. R. 26(d)(1), parties are permitted to begin all discovery,
including depositions, after the parties’ Rule 26(f) planning conference. On October 10, 2018, counsel for
the parties participated in such conference, and, on November 21, 2018, filed the Parties’ Joint Rule 26(f)
Report (Doc. 20) through which they agreed that “[a]ll discovery” would begin on November 21, 2018.
There is no obligation under the Federal Rules, the Local Rules, or any agreement of the parties to
conduct discovery in stages. Nonetheless, Graphic Arts argues that it should not have to make its
witnesses available until after The Gunnery serves responses to document requests served on December 9,
2020 and makes supplemental production recently ordered by this Court. This argument does not
withstand legal or factual scrutiny. A party is entitled to depose witnesses without regard to the status of
written discovery. If the depositions at issue were those of The Gunnery, and Graphic Arts was awaiting
additional documents from The Gunnery, this argument might find more support in logic. But, that is not
the case here.

        The Gunnery has been reasonable and accommodating throughout discovery with respect to the
deponents’ and counsel’s scheduling conflicts, which in part is why the depositions of Ms. Fisher and Mr.
Niesser have been rescheduled so many times. Most recently, The Gunnery even offered to move these
four depositions to January 6-8, 2021. However, counsel for Graphic Arts represented the existence of a
conflict and instead advised that counsel would make the witnesses available during the last two weeks of
January 2021, six (6) weeks from now, and at the very end of the time within which The Gunnery may
take fact depositions in adequate time to prepare its expert disclosures. That time period is unworkable
for The Gunnery, not only for the reasons stated above, but also because these four (4) depositions are not
the only depositions that need to be taken in the case. The Gunnery has at least three (3) other Graphic
Arts depositions to take (all of which were previously noticed and have yet to be rescheduled because of
pending and still unresolved discussions between the parties). In addition, Graphic Arts wishes to take
two (2) depositions. Under Graphic Arts’ proposal, all nine of these depositions would need to be
squeezed into Graphic Arts’ counsel’s available nine (9) days during the last two weeks of January 2021,
leaving no time to resolve any issues that may arise during the depositions. There is no basis to preclude
or limit the depositions from proceeding as scheduled. Moreover, with respect to Ms. Fisher and Mr.
Niesser, Graphic Arts has been on notice for seven (7) months of The Gunnery’s plan to depose them, so
any claim that they cannot be prepared for these depositions is unavailing.




                       Putnam Park, Suite 100 • 100 Great Meadow Road • Wethersfield, CT 06109
                              Tel: 860.258.1993 • Fax: 860.258.1991 • www.omjblaw.com
            Case 3:18-cv-01246-MPS Document 70 Filed 12/14/20 Page 3 of 3

The Honorable Michael P. Shea
December 11, 2020
Page 3

                                                       Respectfully submitted,
                                                       Amy E. Markim
                                                       Amy E. Markim

cc:   Michael T. McCormack
      Rhonda Tobin
      J. Tyler Butts




                     Putnam Park, Suite 100 • 100 Great Meadow Road • Wethersfield, CT 06109
                            Tel: 860.258.1993 • Fax: 860.258.1991 • www.omjblaw.com
